DETAILED ACTION
This Action is in response to the communication filed on 5/24/2021. 
	Claims 14-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
With respect to the restriction of inventive groups I-VII, Applicant’s election of Group VII (claim 32) in the reply filed on 5/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement of inventions I-VII, the election of group VII has been treated as an election without traverse (MPEP § 818.01(a)).
With respect to the species election requirement, in view of the election of Group VII, Applicant’s arguments are persuasive (with respect to the species election requirement), therefore, the species election requirement has been withdrawn.
Claims 14-31, 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Claim 32 is examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (a judicial exception) without significantly more. The claim(s) recite(s) determining the test agent as a therapeutic agent of the immune cell migration-related disease when the level of KRS at the plasma membrane location or translocation of KRS to the plasma membrane is lower compared with a control group untreated with the test agent. This judicial exception is not integrated into a practical application because the claim does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The only physically active step is “treating an immune cell with laminin and a test agent”.  The only other steps of the claim is “monitoring a level of KSR…” and “determining a test agent…” which do not require active physical steps and can be accomplished by merely looking and information and thinking about it.  
MPEP 2106.04(a)(2) states:
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).



In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);

	The claimed method is similar to a claim that was considered by The Supreme Court in Mayo (ibid.), where the only active step was administering a drug to a subject followed by non-active steps of determining a level of the drug wherein certain levels of the drug indicates the need to increase or decrease the amount of the drug subsequently administered to the subject.  In Mayo, The Supreme Court ruled that the claim was patent ineligible.  Since the active step of administering a drug to a subject was not sufficient to integrate the judicial exception into a practical application in Mayo, the active step of administering two agents to a cell, is also insufficient to sufficient to integrate the judicial exception into a practical application in this case.
	Therefore, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in MPEP §§ 2106.04(d), 2106.05(a)- (c) and (e)- (h). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635